Citation Nr: 0923218	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1945 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Veteran testified before the undersigned.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
pulmonary disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left shoulder disability (rotator cuff tendinopathy and 
traumatic osteoarthritic changes) is attributable to service.


CONCLUSION OF LAW

A left shoulder disability (rotator cuff tendinopathy and 
traumatic osteoarthritic changes) was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, one of the 
Veteran's claims is granted herein and the other claim will 
be remanded per the instructions below.  Thus, any further 
discussion of the VCAA is unnecessary.


Left Shoulder

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

At the outset of this discussion, the Board notes that none 
of the Veteran's service treatment records are available.  
The RO informed the Veteran in November 2005 that it was 
likely that his records were destroyed in a fire in 1973.

In his September 2005 claim, the Veteran indicated that his 
left shoulder condition began in June 1945.

An October 2005 VA outpatient record shows the Veteran 
complained of left shoulder pain that was chronic and 
recently aggravated.

A December 2005 VA record shows the Veteran complained of 
left shoulder pain for quite a while.

On a January 2006 form, the Veteran indicated that he fell 
and injured his left shoulder in June 1945.

March 2006 VA records show the Veteran underwent an MRI, 
which resulted in diagnoses of diffuse prominent rotator cuff 
tendinopathy and moderate to severe osteoarthritic changes of 
the left shoulder.  He noted that the left shoulder pain had 
been present for years.

April and May 2006 VA outpatient records show the Veteran 
indicated that he fell of a truck in 1945 during basic 
training in service.  He had no medical care at that time and 
recalled no subsequent injury.

A July 2006 VA record shows the Veteran complained of 
periodic left shoulder pain since his injury in service.

In a November 2006 written statement, the Veteran indicated 
that he injured his shoulder the last day of June 1945.  He 
was married on July 1, 1945.  The shoulder got better until 
he got older.  It began bothering him in the previous five 
years.

In April 2009, the Veteran testified before the undersigned.  
He described his left shoulder injury in service.  He worked 
in the motor pool and fell off a truck, injuring his 
shoulder.  He did not seek medical attention because he was 
going home the next day.  He described many decades of left 
shoulder pain.

Based on a review of the record, the Board finds that the 
Veteran's statements and testimony establish continuity of 
symptomatology since separation.  The Veteran's description 
of his injury in service, to include the details, has stayed 
consistent throughout the appeal period.  He has always 
stated that he fell off a truck and injured his shoulder.  He 
also consistently indicated that he left the next day from 
basic training and got married.  Thus, we find the Veteran's 
statements to be credible, and they establish continuity of 
symptomatology since separation.  Therefore, the Veteran's 
claim is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left shoulder disability (rotator 
cuff tendinopathy and traumatic osteoarthritic changes) is 
granted.


REMAND

The Board finds that the Veteran's claim of entitlement to 
service connection for a pulmonary disorder must be remanded.  
We note that the Veteran's service treatment records are not 
contained in the claims file and are presumed to have been 
destroyed in a fire in 1973.

The Veteran has testified that he was treated for pneumonia 
in service for one week, in approximately July 1945.  A July 
2005 VA outpatient record shows the Veteran complained of 
shortness of breath, and an August 2006 VA record shows the 
Veteran was diagnosed with interstitial lung disease.  The 
Board finds that a remand is necessary to request an opinion 
as to whether a current diagnosis of interstitial lung 
disease is related to the Veteran's stated history of 
treatment for pneumonia in service.  The Board finds the 
testimony to be credible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Submit the Veteran's claims file to a VA 
examiner for an opinion with regard to his 
claim of entitlement to service connection 
for a pulmonary disorder.  The VA examiner 
is asked to review the claims file and 
provide an opinion as to whether it is at 
least as likely as not (i.e. at least a 
50/50 probability), that the currently 
diagnosed lung disorder is related to the 
Veteran's described treatment for 
pneumonia in July 1945.  The examiner is 
asked to provide a rationale for any 
opinion given.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


